EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas S. Deibert on 2022/02/22.
                                      
In conversation with applicant’s representative the agreement for the amendment of claim 1 on line 8 is reached.  The amendment of this claim is as follows;
 	For the purpose of clarity of allowable claim 1, the term; "of monomers comprising polymerized alkylene oxide units", on line 8, is replaced with the term: "of alkylene oxide".

Allowable Subject Matter
Claims 1 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Yoneda teaches a cloth and fabric treatment detergent (11, 90-93, 95) composition for preventing stain redeposition on the cloth during cleaning (91) comprising anionic surfactants such as alkylethyl sulfate and alkylbenzene sulfonate; [105-106], a builder; [101], anti-redeposition polymer comprising polymerized units of;  a)- ethylenically unsaturated monomer of dialkylaminoalkyl group such as dimethylaminoethylmethacrylate in the amount of 5-40 a values (7-11). Furthermore, and more significantly, the prior art of record does not teach the instantly claimed no more than 0.1 wt% of monomers comprising polymerized alkylene oxide units and no more than 0.01 w% multi-ethylenically unsaturated monomers, which is the very reason for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/02/21         

/LIAM J HEINCER/Primary Examiner, Art Unit 1767